*1076■ OPINION.
Steenhagen :
While it may be true, as petitioner’s counsel say, that the time when stock becomes worthless is not such a fact as can be fixed with certainty, nevertheless the finding must be reasonably made in relation to such certain facts as are available. Merely because men may differ as to the proper period within which the loss is established as a deduction, a taxpayer may not postpone the deduction out of all relation to the evidence at hand. The law does not require the taxpayer to be an incorrigible optimist, United States v. White Dental Manufacturing Co., 274 U. S. 398, nor will he be permitted to postpone his deduction as if it did.
The evidence before us indicates that long before 1919 the company had neither assets nor prospects, and that there was no gainsaying the worthlessness of the stock long before the taxable year. The vague activities of Ogden had nothing to do with petitioner’s stock. Ogden was in some way concerned with the property formerly owned by the corporation, but the property had already been sold for storage, and the corporation’s interest wiped out.
Judgment will be entered for the respondent on 15 days’ notice, wider Rule 50.
Considered by Geeen and Arundell.